1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
3    Amanda Seabock, Esq., SBN 289900
     Zachary Best, Esq., SBN 166035
4    Mail: 8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
5    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
6
     Attorneys for Plaintiff
7                          UNITED STATES DISTRICT COURT
8                         NORTHERN DISTRICT OF CALIFORNIA
9    BRIAN WHITAKER                                    Case: 3:20-cv-08537-EMC
10           Plaintiff,                                Plaintiff’s Notice of Voluntary
11      v.                                             Dismissal With Prejudice
12   BPR PROPERTIES BERKELEY,                          Fed. R. Civ. P. 41(a)(1)(A)(i)
     LLC, a California Limited Liability
13   Company;
14           Defendants,
15
16         PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
17   voluntarily dismisses the above captioned action with prejudice pursuant to
18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
19           Defendant BPR Properties Berkeley, LLC, a California Limited
20   Liability Company has neither answered Plaintiff’s Complaint, nor filed a
21   motion for summary judgment. Accordingly, this matter may be dismissed
22   without an Order of the Court.
23   Dated: May 11, 2021                   CENTER FOR DISABILITY ACCESS
24                                         By: /s/ Amanda Seabock
25                                               Amanda Seabock
                                                 Attorneys for Plaintiff
26
                                                                         S DISTRICT
                                                                       TE           C
27                                                                   TA
                                                                                           O
                                                                S




                                                                                            U
                                                               ED




                                                                                             RT




28                                                                               TED
                                                           UNIT




                                                                             GRAN
                                                                                                    R NIA




                                                                                       . Chen
                                                                                dward M
                                                           NO




                                                                         Judge E
                      DATED: 5/12/2021
                                                                                                    FO
                                                            RT




                                                   1
                                                                                                LI




                                                                    ER
                                                               H




                                                                                            A




                                                                         N                      C
                                                                                           F
                                                                             D IS T IC T O
                                                                                   R
                  Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
